Title: Notes on Debates, [30 December] 1782
From: Madison, James
To: 


[30 December 1782]
From Teusday 24 Decr. the journals suffice untill Monday 30 Decr.
A motion was made by Mr. Clarke seconded by Mr. Rutlidge to revise the instructions relative to negociations for peace, with a view to exempt the american Plenipotentiaries from the obligation to conform to the advice of France. This motion was the effect of impressions left by Mr. Jay’s letters & the intercepted one from Marbois. This evidence of separate views in our ally, and the inconsistency of that instruction with our national dignity, were urged in support of the motion. In opposing the motion many considerations were suggested, and the original expediency of submitting the commission for peace to the counsels of France discanted upon. The reasons assigned for this expediency were that at the juncture when that measure took place, the American affairs were in the most deplorable situation, the Southern States being over run & exhausted by the enemy, & the others more inclined to repose after their own fatigues than to exert their resources for the relief of those which were the seat of the war; that the old paper currency had failed, & wth. it public credit itself to such a degree that no new currency could be substituted; & that there was then no prospect of introducing specie for the purpose, our trade being in the most ruinous condition, & the intercourse with the Havanna in particular unopened. In the midst of these distresses, the mediation of the two Imperial Courts was announced. The general idea was that the two most respectable powers of Europe would not interpose without a serious desire of peace, and without the energy requisite to effect it. The hope of peace was therefore mingled with an apprehension that considerable concessions might be exacted from America by the Mediators, as a compensation for the essential one which Britain was to submit to. Congress on a trial found it impossible from the diversity of opinions & interests to define any other claims than those of independence & the alliance. A discretionary power therefore was to be delegated with regard to all other claims. Mr. Adams was the sole minister for peace, he was personally at variance wth. the French Ministry; his judgment had not the confidence of some, and his impartiality in case of an interference of claims espoused by different quarters of the U.S. the confidence of others; a motion to associate with him two colleagues, to wit, Mr. Franklin & Mr. Jay had been disagreed to by Congress; The former of these being interested as one of the Land Companies in territorial claims which had less chance of being made good in any other way, than by a repossession of the vacant country by the British Crown; the latter belonging to a State interested in such arrangements as would deprive the U.S. of the navigation of the Mississippi & turn the wartime trade thro’ N.Y.; and neither of them being connected with the So. States. The idea of having five Ministers taken from the whole union, was not suggested until the measure had been adopted, and communicated to the Chevr. de Luzerne to be forwarded to France, when it was too late to revoke it. It was supposed also that Mr. Laurens then in the tower wd not be out, & Mr. Jefferson wd. not go &. that the greater the no. of Ministers, the greater the danger of discords & indiscretions. It was added that as it was expected that nothing would be yielded by G.B. which was not extorted by the address of France in managing the Mediators, and as it was the intention of Congress that their minister should not oppose a peace recommended by them & approved by France, it was thought good policy to make the declaration to France, & by such a mark of confidence to render her friendship the more responsible for the issue. At the worst it could only be considered as a sacrifice of our pride to our interest.
These considerations still justified the original measure in the view of the members who were present & voted for it. All the new members who had not participated in the impressions which dictated it and viewed the subject only under circumstances of an opposite nature disapproved it. In general however the latter joined with the former in opposing the motion of Mr Clarke arguing with them that supposing the instruction to be wrong, it was less dishonorable, than the instability tht wd. be denoted by rescinding it; that if G.B. was disposed to give us what we claimed, France could not prevent it; that if G.B. struggled agst. those claims our only chance of getting them was thro’ the aid of France; that to withdraw our confidence would lessen the chance & degree of this aid; that if we were in a prosperous or safe condition compared with that in which we adopted the expedient in question, this change had been effected by the friendly succours of our ally, & that to take advantage of it to loosen the tie, would not only bring on us the reproach of ingratitude but induce France to believe that she had no hold on our affections but only in our necessities; that in all possible situations we sd. be more in danger of being seduced by G.B. than of being sacrificed by France; the interests of the latter in the main necessarily coinciding with ours; those of the former being diametrically opposed to them. That as to the intercepted letter, there were many reasons which indicated that it came through the hands of the Enemy to Mr. Jay that it ought therefore to be regarded[,] even if genuine, as communicated for insidious purposes; but that the[re] was strong reason to suspect that it had been adulterated if not forged; and that on the worst supposition, it did not appear that the doctrines maintained or the measures recommended in it had been adopted by the French Ministry and consequently that they ought not to be held responsible for them.
Upon these considerations it was proposed by Mr. Wolcott 2ded. by Mr. Hamilton that the motion of Mr. Clarke should be postponed, which took place without a vote. Mr. Madison moved that the letter from Docr. Franklin of the 14 Ocr. 1782 shd. be referred to a Committee with a view of bringing into consideration the preliminary article proposing that British subjects & American Citizens sd. reciprocally have in matters of commerce the privileges of natives of the other party; and of giving to the American Ministers the instruction which ensued on that subject. This motion succeeded and the Committee appointed consisted of Mr. Madison, Mr. Rutlidge, Mr. Clarke, Mr. Hamilton, & Mr. Osgood.
The contract of Gel. Wayne was confirmed with great reluctance; being considered as improper with respect to its being made with individuals, as admitting of infinite abuses, as out of his military line, & as founded on a principle that a present commerce with G.B. was favorable to the U.S. a principle reprobated by Congress & all the States. Congress however supposed that these considerations ought to yield to the necessity of supporting the measures which a valuable officer from good motives had taken upon himself.
